DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 4, 2020 and May 12, 2022 have been considered, including the PCT Written Opinion and Chinese Patent Office Action for which English translations were not provided.  Therefore the only material considered in these documents was the prior art listing.    

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the alignment film recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a step of preparing a transfer type retarder laminate including a carrier substrate, and alignment film and a retarder layer “sequentially.”  This term is understood to mean the lamination of these three materials is performed in sequence, i.e., in the order listed, which requires the alignment film be laminated to the carrier substrate and the retarder layer be laminated to the carrier substrate/alignment film combination.  This is understood to necessarily require the alignment film be located between the carrier substrate and the retarder layer.  Thereafter, claim 1 recites a peel force range “between” the carrier substrate and the retarder layer, rather than the carrier substrate and the alignment film, rendering the claim unclear.  If Applicant intends the  alignment film to be understood as a part or portion of the retarder layer in the prepared retarder laminate, the claim should clearly define such resulting retarder layer of the laminate as including the alignment film.  

Claims 2-15 are rejected in view of their dependency from claim 1. 

Also regarding claim 5, the recitation of “the time of forming the retarder layer” lacks antecedent basis.   In order to advance prosecution, this claim is understood to mean no PSA or other adhesives are used during a step of laminating the retarder layer to the carrier substrate and alignment film.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujifilm Corp., WO2015/068678 (hereafter Fujifilm), discussed with reference to the attached machine translation of the description thereof, in view of Nippon Oil Corp., JP2007/114270 (hereafter Nippon), discussed with reference to the attached machine translation of the description thereof.

Regarding claim 1, Fujifilm teaches a method for manufacturing a polarizing plate (page 1, lines 10-14; page 1, line 35 to page 2, line 79) .  
With reference to the example taught at page 18, lines 719-745, a method of Fujifilm includes coating an orientation (i.e., alignment) layer onto a temporary support (i.e., carrier substrate), followed by coating an optically anisotropic layer (i.e., retarder layer) onto the alignment layer, thus teaching sequential lamination of a carrier substrate, alignment film and retarder layer, to result in a transfer type retarder laminate (page 4, line 141 to page 5, line 171; page 18, lines 724-745).    See page 12, line 491 to page 13, line 518 further describing the orientation/alignment layer.  See page 4, line 162 to page 5, line 185 describing the optically anisotropic layer as performing retardation and being formed by irradiating a polymerizable composition containing a liquid crystal compound with light irradiation or heating (page 5, lines 172-185).
Fujifilm also teaches a step of laminating the transfer type retarder laminate to one side of a polymeric stretched film containing a dichroic substance (page 20, lines 799-807).  See page 18, lines 746-749 teaching the polarizer is prepared by stretching a polyvinyl alcohol film in an iodine aqueous solution and then dried to form a polarizing film.  See also page 14, line 580 to page 15, line 591 teaching polarizers of Fujifilm include iodine-based polarizers and dye-based polarizers using dichroic dies.   
Fujifilm is silent as to peel force measurements and thus does not teach the claim 1 limitation of “wherein a peel force at a peeling angle of 900 between the carrier base material substrate and the retarder layer in the transfer type retarder laminate and a peeling rate of 300 mm/min is in a range of 0.10 N/20mm to 0.13 N/20mm.” It is noted that Fujifilm teaches that a release layer or agent made using a curable resin crosslinked by light irradiation, may be located between the temporary support  (i.e., carrier substrate) and the transfer body (i.e., retarder laminate) so that the separation between the temporary support and transfer body is stable (page 16, line 651 to page 17, line 670).  Fujifilm also teaches that a peeling layer may be provided that becomes the outermost layer of the transfer body upon peeling (page 17, lines 671-685). Fujifilm further teaches that the optically anisotropic (i.e., retarder) layer or alignment layer may serve as a release layer (page 17, lines 682-684).
Nippon teaches a method of manufacturing an optical film wherein a removable, peelable film (i.e., temporary support or carrier substrate) is laminated to a laminated film made from a liquid crystal material layer with fixed orientation, the removable film being peeled off after a process of half-cutting the laminate film (paras [0004]]-[0005]).  Nippon teaches a desirable peel force ranges between 0.38 N/m and 12 N/m (i.e., 0.0076 N/20mm – 0.24 N/20mm), overlapping, and thus rendering obvious, the range recited in claim 1.  It is noted that the range recited in Nippon is measured at a 180° peel rather than the 90° peel recited in claim 1. It is further noted that the prior art teaches that at the same peeling rate, increasing peeling angle leads to increasing peeling strength (see attached thesis by Yue Wang, “The Effect of Peeling Rate and Peeling Angle on the Peeling Strength,” page 22, published May 2014).  However, courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Fujifilm to provide a peel force between the temporary support (i.e., carrier substrate) and alignment film or retarder layer of Fujifilm to exhibit a peel force in the range taught by Nippon as an adequate, stable, predictable peel force value in the art of manufacturing optical films, particularly those that include a liquid crystal substance layer, as taught by Nippon.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 2, Fujifilm teaches the retarder layer is an irradiated (i.e., cured) layer of a liquid crystal composition at page 5, lines 172-185.

Regarding claim 3, please see the discussion of Fujifilm at the rejection of claim 1 above wherein the retarder layer has a single-layer structure, and the transfer type retarder laminate is formed by performing a process of forming the alignment film on the carrier base material substrate, and then coating a liquid crystal composition on the alignment film and curing the composition once to form the retarder layer (see Fujifilm page 2, lines 63-67 and page 5, lines 172-180). 

Regarding claim 4, Fujifilm teaches a retarder laminate having a multilayer structure formed by coating another layer (or more) on a previously prepared layer at page 5, lines 192-204. 

Regarding claim 5, please see the section 112 rejection above.  On the merits, Fujifilm teaches forming the composition containing a liquid crystal compound directly on the surface of the temporary support or on the alignment layer (page 4, line 162 to page 5, line 169), thus teaching forming the retarder layer without any pressure- sensitive adhesive or other adhesive.  

Regarding claim 6, see the rejection of claim 1 above and Fujifilm at page 14, lines 580-583 teaching iodine or a dichroic dye.

Regarding claims 7 and 8, see the rejection of claim 1 above and Fujifilm at page 18, lines 746-749 teaching continuous stretching of a polyvinyl alcohol film in an iodine solution, thus teaching the polymeric stretched film is a polyvinyl alcohol-based stretched film and the iodine (dichroic substance) exists in a state oriented in the stretching direction of the polymeric stretched film.

Regarding claims 9 and 10, Fujifilm teaches the retarder layer may be laminated on the polymeric stretched film of the polarizer using an adhesive layer with UV curing at page 20, lines 799-807.

Regarding claims 11-13, Fujifilm teaches a step of laminating a surface-treated film on the opposite side of the polymeric stretched film described as a hard coat layer (page 3, lines 80-88 and page 13, lines 536-531) and teaches coating of two or more layers simultaneously at page 12, lines 450-463.  The hard coat layer of Fujifilm may include another layer outside of the base hard coat layer surface, e.g., anti-glare layer having particles (i.e., a surface-treated layer) (page 13, line 536 to page 14, line 557).      

Regarding claim 14, the step of removing the temporary support (i.e., carrier substrate)  is taught at page 2, lines 68-79 and page 4, lines 150-161.   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujifilm in view of Nippon as applied to claim 14 and further in view of Wakita et al., US 2018/0246381(hereafter Wakita).

Regarding claim 15, Fujifilm states its resulting polarizer laminate is suitable for use as a front-side polarizing plate of a liquid crystal display device or a polarizing plate of an organic EL display device (page 3, lines 98-100), but Fujifilm is silent as to whether a pressure-sensitive adhesive is applied to the alignment film (from which the temporary support has been peeled), prior to using the polarizing plate of Fujifilm for such an application. 
Wakita teaches an optical alignment film composition comprising a polymer having a cinnamate group (Abstract and claim 1) and also a method of forming an optical laminate by coating the alignment film composition on a cellulose support and curing the alignment film, followed by applying a liquid crystal optical anisotropic layer (i.e., retarder) forming composition on the alignment film, followed by UV cure, followed by adhering a polarizer to the laminate; the support of Wakita can be peel-able (paras [0225] and [0308]-[0318]).  Wakita teaches mounting its laminate onto the front side of a liquid crystal cell using a pressure sensitive adhesive (para [0390]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention to modify the method of Fujifilm by applying a pressure-sensitive adhesive to the alignment film side of Fujifilm as taught by Wakita, followed by mounting to a liquid crystal display device as taught by both Fujifilm and  Wakita, as an adequate, predictable method of adhering the polarizer laminate of Fujifilm to a display device.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/           Primary Examiner, Art Unit 1746